Dear Senator Cox:
You have requested a formal opinion of this office on the following question:
         "Does Act 48 of the 79th General Assembly (Senate Bill 193), passed in 1977, apply to nursing home districts formed under Chapter 198 RSMo? In the event the answer to the preceding question is in the affirmative, may the County Court take over all the functions, duties, obligations, etc. of the Nursing Home District and operate the nursing home?"
You have thus inquired about the affect of Senate Bill No. 198 (1977) upon the Nursing Home District Law, §§ 198.200-198.360, RSMo. Senate Bill No. 198 pertains to "[a]ny special purpose district formed under the provisions of a statute of this state requiring approval by the voters of the district and forwhich no specific procedure is provided to terminate or dissolvesuch a district. . . ." (Emphasis added.)
Section 198.360 in the Nursing Home District Law provides for a referendum on dissolution of a district whenever the district is not operating a nursing home and three separate bond issue elections have failed. We believe this section sets forth a "specific procedure . . . to . . . dissolve" a nursing home district and accordingly feel that Senate Bill No. 198 does not apply to nursing home districts.
In view of our negative answer to your first question, an answer to your second question is unnecessary.
Very truly yours,
                                  JOHN ASHCROFT Attorney General